UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 4/30/11 (Unaudited) CORPORATE BONDS AND NOTES (29.6%) (a) Principal amount Value Basic materials (2.4%) American Rock Salt Co. LLC/American Rock Capital Corp. 144A sr. notes 8 1/4s, 2018 $132,000 $133,650 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 502,000 540,278 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 415,000 451,313 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 240,000 240,900 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 620,000 652,550 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 168,000 180,180 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) 165,000 159,638 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 860,000 920,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 657,000 694,192 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 535,000 562,285 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 110,000 110,138 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 135,000 143,438 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 110,000 119,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 406,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 476,000 514,080 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 741,973 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 432,930 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $445,000 488,388 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 329,000 486,186 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $160,000 167,600 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 145,000 147,538 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 678,400 1,017,336 Lyondell Chemical Co. sr. notes 11s, 2018 $1,590,000 1,796,700 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,008,000 1,123,920 Momentive Performance Materials, Inc. 144A notes 9s, 2021 691,000 744,553 Nalco Co. 144A sr. notes 6 5/8s, 2019 165,000 169,950 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 420,000 417,900 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 140,000 145,250 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 500,000 558,750 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 554,190 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 135,000 138,375 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 834,000 1,405,493 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 144,375 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 130,000 197,004 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.343s, 2015 (Germany) EUR 339,000 494,430 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $259,000 265,475 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 380,000 420,375 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 451,000 494,973 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 98,000 104,125 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 587,813 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 487,000 622,776 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 291,000 351,383 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 489,000 525,675 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 125,000 130,156 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 165,000 173,250 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 84,000 88,410 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 193,000 205,545 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 605,000 659,450 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 200,000 206,500 Capital goods (1.7%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 565,000 591,838 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 482,310 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 501,380 555,228 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 (FWC) 140,000 141,750 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 244,688 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 244,000 244,915 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 80,000 82,200 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 205,000 229,088 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 291,486 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 199,438 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $689,000 724,311 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 225,000 226,406 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 262,000 262,983 Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 260,000 243,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 330,000 350,625 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 330,000 339,075 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 153,773 Exide Technologies 144A sr. notes 8 5/8s, 2018 $220,000 235,950 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 160,000 165,800 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 367,000 402,783 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 525,000 576,188 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,067,204 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 70,000 77,875 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 217,000 226,765 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 265,000 280,734 Pregis Corp. company guaranty notes FRN 6.327s, 2013 EUR 80,000 114,887 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $255,000 251,813 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 509,949 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 714,000 1,151,290 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 7 3/4s, 2016 (Luxembourg) EUR 843,000 1,302,222 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $185,000 194,944 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 310,000 323,175 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 100,000 103,125 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 120,000 121,950 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 839,160 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 366,563 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 338,250 Terex Corp. sr. unsec. sub. notes 8s, 2017 137,000 144,878 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 742,000 787,448 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 309,000 332,175 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 665,000 716,538 Communication services (3.6%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 180,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 440,000 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 496,525 598,933 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 145,000 157,144 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 330,000 344,025 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 372,158 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 198,900 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 620,000 595,975 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,453,000 1,580,138 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 120,000 119,400 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 670,000 684,238 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 957,000 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,184,925 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 171,000 CSC Holdings LLC sr. notes 6 3/4s, 2012 196,000 203,350 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 285,000 318,844 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 865,000 916,900 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 151,725 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,712,880 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 350,000 370,125 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 491,000 498,365 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 45,000 45,338 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 960,562 1,051,815 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 639,473 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 310,000 339,450 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 467,505 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 $529,000 548,838 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 285,000 302,813 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 142,135 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,064,000 1,143,800 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 326,000 326,408 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 990,000 1,136,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 195,000 204,750 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 371,000 401,608 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 672,210 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 445,000 467,250 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 685,151 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $359,000 366,180 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 140,000 142,800 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 164,213 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,566,000 1,663,875 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 403,010 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 235,000 259,381 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 405,000 438,919 Sprint Capital Corp. company guaranty 8 3/4s, 2032 140,000 153,300 Sprint Capital Corp. company guaranty 6 7/8s, 2028 270,000 258,863 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 145,000 153,156 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,450,000 2,747,063 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 263,000 266,616 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 227,274 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 196,340 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 153,929 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,097,487 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 761,186 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 1,088,143 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 79,000 149,489 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 760,000 1,186,761 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 150,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 630,720 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 315,000 333,113 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 270,000 298,688 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 160,000 171,200 Consumer cyclicals (4.9%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 560,000 582,400 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 955,000 909,638 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 68,000 68,935 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 410,000 436,650 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 430,000 457,950 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 390,000 399,263 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 628,500 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 270,000 269,325 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 693,563 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 117,000 122,265 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 247,338 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 145,950 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 185,850 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 364,950 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 320,000 327,200 Caesars Entertainment Operating Co., Inc. company guaranty notes 10s, 2018 350,000 328,563 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 11 1/4s, 2017 845,000 963,300 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 170,000 185,300 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 138,000 138,690 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 265,000 268,975 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 135,000 146,138 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 475,000 499,938 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 214,000 208,115 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 428,000 434,420 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,083,000 1,204,838 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 329,400 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 (FWC) 400,000 400,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 288,855 DISH DBS Corp. company guaranty 7 1/8s, 2016 135,000 143,775 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,488,000 1,581,000 DR Horton, Inc. sr. notes 7 7/8s, 2011 60,000 60,525 FelCor Escrow Holdings, LLC 144A sr. notes 6 3/4s, 2019 (R ) (FWC) 695,000 694,131 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 890,000 890,481 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 231,000 261,608 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 480,000 517,200 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 207,198 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 260,000 286,287 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 200,000 196,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 407,000 402,930 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 140,000 144,550 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 602,000 671,230 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 350,875 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 821,000 837,420 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 250,000 387,162 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 116,535 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $615,000 660,356 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 225,000 262,125 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 168,000 184,380 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 276,000 306,360 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,812,800 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 161,588 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 360,000 372,600 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 1,747,000 2,684,909 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 496,225 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 760,000 95,000 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 125,000 127,734 MGM Resorts International company guaranty sr. notes 9s, 2020 240,000 267,600 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 136,663 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 485,000 514,100 Navistar International Corp. sr. notes 8 1/4s, 2021 760,000 845,500 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 315,000 322,875 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 211,000 221,023 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 345,000 371,738 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 355,000 354,113 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 266,000 284,620 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 1,248,000 1,486,680 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 126,213 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 393,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 253,800 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 253,575 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 132,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 637,500 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 155,000 159,263 Polish Television Holding BV sr. notes Ser. REGS, stepped-coupon 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 675,000 1,066,591 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 $120,000 121,200 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 325,000 334,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 345,150 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 330,000 341,550 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 145,363 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 355,000 399,375 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 323,000 316,136 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 932,000 1,048,500 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 81,000 85,253 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 125,000 128,750 Sugarhouse HSP Gaming Prop Mezz LP/Sugarhouse HSP Gaming Finance Corp. 144A sr. notes 8 5/8s, 2016 165,000 168,713 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 48,431 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 105,000 110,250 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 145,125 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 820,000 929,675 Travelport LLC company guaranty 11 7/8s, 2016 375,000 330,938 Travelport LLC company guaranty 9 7/8s, 2014 325,000 307,125 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 210,000 190,050 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 366,262 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 882,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 74,624 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $570,000 627,000 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 (FWC) 455,000 456,706 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 554,961 27,748 Visteon Corp. 144A sr. notes 6 3/4s, 2019 575,000 569,250 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 250,000 273,125 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 205,000 243,438 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 603,000 642,195 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 310,000 323,175 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 305,000 314,150 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 (FWC) 641,000 705,100 Consumer staples (1.4%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 954,959 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 (PIK) 167,000 171,593 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F) (NON) $170,069 5,442 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 275,000 305,250 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 753,725 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 360,000 377,100 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 456,840 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 463,000 488,465 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 220,000 212,300 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 505,000 563,075 Claires Escrow Corp. 144A sr. notes 8 7/8s, 2019 320,000 311,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 154,780 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 100,000 109,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 268,538 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 265,000 289,513 Dole Food Co. 144A sr. notes 8s, 2016 207,000 221,231 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 139,000 141,780 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 236,000 388,403 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $380,000 399,950 Europcar Groupe SA company guaranty sr. sub. bonds FRB Ser. REGS, 4.593s, 2013 (France) EUR 119,000 174,543 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 180,000 263,475 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $13,000 13,325 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 162,750 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 572,561 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $164,000 177,530 Libbey Glass, Inc. sr. notes 10s, 2015 114,000 124,545 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 330,000 352,275 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 170,000 181,475 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 620,000 631,625 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 542,000 501,350 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 134,688 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 270,000 292,275 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 220,000 232,100 Service Corporation International sr. notes 7s, 2019 180,000 191,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 154,050 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 614,000 686,145 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 310,000 312,325 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 144,900 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 170,000 180,625 West Corp. 144A sr. notes 7 7/8s, 2019 447,000 460,410 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 51,000 54,060 Energy (5.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 255,000 292,051 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 905,000 1,008,867 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 585,000 660,735 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 720,000 776,700 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 585,638 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 156,000 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 669,000 745,935 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 814,000 868,945 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 914,000 968,840 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 160,000 169,200 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 325,000 367,250 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,384,313 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 160,000 161,400 Complete Production Services, Inc. company guaranty 8s, 2016 770,000 812,350 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 807,000 857,438 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 230,000 246,100 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 293,000 326,695 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,842,035 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 65,000 65,325 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 928,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 335,220 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 225,000 231,750 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 956,813 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 364,000 355,810 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 234,000 229,320 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 1,465,000 1,518,106 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 420,000 447,300 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 839,514 Gazprom OAO Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 316,000 372,194 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 1,855,000 2,315,318 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 485,000 512,888 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 618,873 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 485,000 584,284 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 451,000 455,510 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,043,000 1,105,580 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 790,000 797,900 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 492,000 521,520 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 222,000 389,660 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $160,000 167,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 220,000 228,800 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 230,000 244,375 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,138,104 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 450,000 496,364 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 320,000 328,400 Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 682,254 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 712,833 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,010,000 537,825 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 675,000 681,750 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 210,000 212,625 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,321,000 1,489,428 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 47,135 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 345,150 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 328,497 Penn Virginia Corp. company guaranty sr. unsec. notes 7 1/4s, 2019 125,000 126,094 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,132,800 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 540,000 569,263 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 296,000 308,085 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 973,572 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 257,906 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,035,000 3,096,525 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 302,250 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 309,725 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 452,400 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,705,000 1,134,234 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 300,000 217,500 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 295,313 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 800,000 819,600 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 215,000 256,925 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 1,113,583 1,124,196 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 610,418 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 280,000 291,200 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 155,250 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 645,000 728,850 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 795,225 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,097,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 374,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 321,900 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 95,000 99,988 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,060,000 1,120,950 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 190,000 196,175 Williams Cos., Inc. (The) notes 7 3/4s, 2031 256,000 310,668 Financials (5.0%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 320,000 323,200 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 117,000 120,803 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 859,923 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 885,040 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 270,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 85,000 83,645 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 335,000 349,238 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,438,800 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 440,000 492,800 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 855,000 544,239 Boparan Holdings LTD 144A sr. notes 9 3/4s, 2018 (United Kingdom) EUR 265,000 398,345 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 $707,000 699,801 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 374,000 377,740 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 141,075 CIT Group, Inc. sr. bonds 7s, 2017 2,438,000 2,457,809 CIT Group, Inc. sr. bonds 7s, 2016 1,148,000 1,156,610 CIT Group, Inc. sr. bonds 7s, 2014 106,000 107,988 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 504,857 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 137,475 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 395,000 404,381 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 655,156 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 486,000 692,194 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 192,400 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 140,569 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 924,088 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 601,457 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 4.03s, 2011 RUB 46,000,000 1,679,724 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 37,500,000 851,182 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $641,000 673,050 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,330,000 1,237,835 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 225,000 226,125 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 300,000 334,500 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 462,315 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 265,000 295,806 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 447,000 454,264 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 5,400,000 5,455,404 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 775,000 867,070 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 775,000 840,875 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 235,000 246,163 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 257,000 270,244 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 141,000 149,547 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 370,512 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 327,000 443,140 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 447,104 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 120,000 116,100 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,100,000 1,116,500 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,123,575 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 935,000 958,936 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 3,095,370 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,965,000 4,186,207 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,859,000 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF 5 1/4s, 2014 (Supra-Nation) 22,650,000 815,597 Health care (1.6%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 325,000 342,875 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 539,323 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $236,000 260,780 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 380,000 409,450 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 857,000 876,283 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 247,269 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,152,925 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 110,000 112,888 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 348,075 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 510,000 497,888 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 143,281 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 220,000 228,250 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 400,000 418,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,028,000 1,103,815 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,587,000 1,702,058 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 865,000 877,975 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 373,463 Select Medical Corp. company guaranty 7 5/8s, 2015 381,000 391,001 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 660,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 329,569 338,632 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 48,000 52,800 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 320,160 Tenet Healthcare Corp. sr. notes 9s, 2015 749,000 816,410 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 471,000 532,230 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 415,000 429,525 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 68,775 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 169,788 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 69,650 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 470,000 304,325 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 590,000 633,314 Technology (1.1%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 140,000 145,950 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 149,000 153,843 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 430,000 425,700 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 431,000 462,248 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 139,000 145,950 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 547,000 568,880 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 325,000 342,063 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 193,000 213,265 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 462,000 505,890 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 655,044 684,521 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 351,000 354,510 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 191,625 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 110,000 112,063 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 5,000 5,363 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 967,000 1,097,545 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 4,000 4,600 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,078,988 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 308,850 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,091,000 1,262,833 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 433,000 458,980 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 817,000 857,850 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 358,620 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 466,000 502,698 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 655,000 718,863 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 294,000 289,590 Utilities and power (1.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,239,750 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 906,000 1,088,207 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $380,000 406,600 Calpine Corp. 144A sr. notes 7 1/4s, 2017 995,000 1,044,750 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 615,000 668,942 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 1,160,000 904,800 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 248,540 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 134,325 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 228,490 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 34,870 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 177,582 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 737,679 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,390,000 1,487,411 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 644,000 692,352 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 378,870 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 685,000 732,950 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 105,000 112,088 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 220,000 239,800 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 612,938 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 2,425,000 2,772,672 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 205,000 205,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 1,555,000 1,613,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 263,361 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 120,000 122,771 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 163,604 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 310,000 318,525 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 364,000 546,188 Total corporate bonds and notes (cost $255,609,486) MORTGAGE-BACKED SECURITIES (25.9%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 5A31, 0.353s, 2037 $2,177,468 $1,203,051 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 258,346 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 535,987 Ser. 07-5, Class XW, IO, 0.593s, 2051 213,766,659 3,688,031 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.408s, 2036 5,062,907 3,316,204 FRB Ser. 07-6, Class A1, 0.503s, 2037 1,191,384 908,859 FRB Ser. 07-B, Class A1, 0.423s, 2047 3,231,144 2,132,555 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.233s, 2047 2,485,860 1,625,131 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.969s, 2036 5,493,646 3,790,616 FRB Ser. 06-5, Class 2A1, 5.607s, 2036 1,211,850 824,058 FRB Ser. 07-1, Class 21A1, 5.18s, 2047 2,649,905 1,589,943 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.416s, 2047 12,982,847 7,789,708 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.443s, 2036 1,184,838 639,445 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.593s, 2035 221,705 148,543 FRB Ser. 06-AR5, Class 2A5A, 5.453s, 2036 2,486,406 1,433,164 FRB Ser. 07-AR5, Class 1A1A, 5.4s, 2037 1,356,083 833,330 FRB Ser. 05-10, Class 1A4A, 2.904s, 2035 2,276,852 1,462,878 FRB Ser. 07-AR1, Class A3, 0.433s, 2037 5,687,720 3,369,974 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.138s, 2044 67,746,394 373,671 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 868,987 1,016,515 FRB Ser. 05-CT2A, Class E, 1.869s, 2014 (United Kingdom) GBP 444,138 556,649 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 $2,428,499 1,499,598 Ser. 06-45T1, Class 2A2, 6s, 2037 2,989,782 2,111,920 Ser. 06-45T1, Class 2A5, 6s, 2037 1,281,338 922,564 Ser. 06-J8, Class A4, 6s, 2037 2,457,963 1,499,357 Ser. 06-40T1, Class 1A11, 6s, 2037 1,714,349 1,262,023 Ser. 06-41CB, Class 1A7, 6s, 2037 1,367,334 1,018,664 FRB Ser. 05-84, Class 4A1, 5.818s, 2036 10,685,161 7,052,206 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 2,265,420 2,173,388 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,477,346 1,120,936 FRB Ser. 06-24CB, Class A13, 0.563s, 2036 1,799,436 1,109,465 FRB Ser. 06-OC10, Class 2A2A, 0.393s, 2036 1,715,708 887,879 FRB Ser. 06-HY11, Class A1, 0.333s, 2036 1,643,922 1,012,039 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.856s, 2035 1,085,542 808,729 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.548s, 2035 196,586 25,191 FRB Ser. 05-R3, Class AF, 0.613s, 2035 193,138 166,099 Credit Suisse Mortgage Capital Certificates Ser. 07-1, Class 1A4, 6.131s, 2037 1,334,522 834,076 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 192,468 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.959s, 2036 2,054,188 1,400,699 FRB Ser. 06-AR1, Class 1A3, 0.543s, 2036 7,632,039 3,663,379 FRB Ser. 07-AR3, Class 2A2A, 0.393s, 2037 1,629,390 1,132,426 FRB Ser. 06-AR6, Class A4, 0.383s, 2037 1,592,745 1,041,337 Deutsche Alternative Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR6, Class A6, 0.403s, 2037 5,706,262 3,423,757 FRB Ser. 06-AR3, Class A1, 0.403s, 2036 2,445,083 1,249,285 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 552,708 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.672s, 2014 (United Kingdom) GBP 517,996 121,187 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.725s, 2032 $575,566 947,044 IFB Ser. 3211, Class SI, IO, 26.746s, 2036 504,735 332,252 IFB Ser. 3408, Class EK, 24.913s, 2037 432,953 648,254 IFB Ser. 2979, Class AS, 23.471s, 2034 239,869 329,294 IFB Ser. 3072, Class SM, 22.995s, 2035 658,889 930,569 IFB Ser. 3072, Class SB, 22.848s, 2035 590,177 829,457 IFB Ser. 3105, Class SI, IO, 19.061s, 2036 377,664 202,941 IFB Ser. 3031, Class BS, 16.178s, 2035 909,833 1,181,787 IFB Ser. 3184, Class SP, IO, 7.131s, 2033 5,184,766 686,981 IFB Ser. 3727, Class PS, IO, 6.481s, 2038 7,310,222 1,335,120 IFB Ser. 3287, Class SE, IO, 6.481s, 2037 3,222,043 552,709 IFB Ser. 3398, Class SI, IO, 6.431s, 2036 4,309,681 574,739 IFB Ser. 3762, Class SA, IO, 6.381s, 2040 6,756,561 1,125,126 IFB Ser. 3677, Class KS, IO, 6.331s, 2040 9,884,315 1,544,293 IFB Ser. 3485, Class SI, IO, 6.331s, 2036 842,074 141,157 IFB Ser. 3242, Class SC, IO, 6.071s, 2036 12,313,324 1,731,561 IFB Ser. 3225, Class EY, IO, 6.071s, 2036 33,610,204 4,762,902 IFB Ser. 3751, Class SB, IO, 5.821s, 2039 16,609,622 2,558,712 IFB Ser. 3768, Class PS, IO, 5.781s, 2036 5,120,242 785,445 Ser. 3645, Class ID, IO, 5s, 2040 2,995,679 535,957 Ser. 3653, Class KI, IO, 5s, 2038 6,671,641 1,224,780 Ser. 3632, Class CI, IO, 5s, 2038 3,518,179 656,352 Ser. 3626, Class DI, IO, 5s, 2037 2,488,539 321,245 Ser. 3740, Class IP, IO, 5s, 2037 13,856,413 2,420,715 Ser. 3623, Class CI, IO, 5s, 2036 2,242,951 362,026 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,521,500 243,423 Ser. 3738, Class MI, IO, 4s, 2034 16,121,116 2,150,833 Ser. 3736, Class QI, IO, 4s, 2034 19,411,742 2,538,692 Ser. 3751, Class MI, IO, 4s, 2034 21,523,976 2,977,412 Ser. 3740, Class KI, IO, 4s, 2033 10,420,951 1,387,550 Ser. 3707, Class HI, IO, 4s, 2023 3,131,263 348,290 Ser. 3707, Class KI, IO, 4s, 2023 5,615,075 546,964 Ser. T-57, Class 1AX, IO, 0.426s, 2043 2,630,827 34,621 Ser. 3124, Class DO, PO, zero %, 2036 51,800 38,682 FRB Ser. 3251, Class TC, zero %, 2036 79,443 78,793 FRB Ser. 3072, Class TJ, zero %, 2035 20,791 19,731 FRB Ser. 3052, Class TJ, zero %, 2035 5,745 5,412 FRB Ser. 3326, Class WF, zero %, 2035 33,599 29,231 FRB Ser. 3030, Class EF, zero %, 2035 45,077 37,821 FRB Ser. 3033, Class YF, zero %, 2035 9,367 9,324 FRB Ser. 3412, Class UF, zero %, 2035 19,320 16,928 FRB Ser. 3007, Class LU, zero %, 2035 20,408 16,542 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.624s, 2036 850,608 1,473,795 IFB Ser. 07-53, Class SP, 23.42s, 2037 586,701 844,474 IFB Ser. 08-24, Class SP, 22.504s, 2038 506,691 727,814 IFB Ser. 05-75, Class GS, 19.612s, 2035 644,214 849,072 IFB Ser. 05-83, Class QP, 16.841s, 2034 648,660 829,835 IFB Ser. 10-35, Class SG, IO, 6.187s, 2040 12,315,248 2,442,237 IFB Ser. 10-46, Class WS, IO, 5.537s, 2040 12,755,022 1,725,882 Ser. 11-51, Class SM, IO, 5 1/2s, 2041 (F) (FWC) 15,230,000 2,229,767 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,802,514 600,102 Ser. 10-21, Class IP, IO, 5s, 2039 6,271,570 1,359,168 Ser. 10-92, Class CI, IO, 5s, 2039 3,639,800 724,550 Ser. 398, Class C5, IO, 5s, 2039 2,503,440 525,722 Ser. 10-13, Class EI, IO, 5s, 2038 1,740,034 248,797 Ser. 378, Class 19, IO, 5s, 2035 7,599,566 1,490,229 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,602,340 288,834 Ser. 407, Class 1, IO, 4s, 2041 5,815,000 1,381,063 Ser. 407, Class 2, IO, 4s, 2041 2,332,000 548,020 Ser. 406, Class 2, IO, 4s, 2041 9,202,408 2,151,523 Ser. 406, Class 1, IO, 4s, 2041 5,741,650 1,363,642 Ser. 03-W10, Class 1, IO, 1.549s, 2043 1,146,942 53,763 Ser. 00-T6, IO, 0.769s, 2030 4,691,328 97,061 Ser. 99-51, Class N, PO, zero %, 2029 72,071 65,617 FRB Ser. 05-45, Class FG, zero %, 2035 172,416 158,011 IFB Ser. 06-48, Class FG, zero %, 2036 44,922 44,522 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.112s, 2020 5,731,769 170,119 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 618,803 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 210,982 194,104 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.82s, 2041 6,888,000 6,587,477 IFB Ser. 11-56, Class SG, 6.786s, 2041 3,827,000 3,669,940 IFB Ser. 10-142, Class SA, IO, 6.487s, 2039 7,438,353 1,266,008 IFB Ser. 10-85, Class AS, IO, 6.437s, 2039 7,261,819 1,307,127 IFB Ser. 10-93, Class NS, IO, 6.437s, 2037 5,465,569 898,540 IFB Ser. 11-41, Class SM, IO, 6.387s, 2041 4,610,342 937,919 IFB Ser. 10-98, Class QS, IO, 6.387s, 2040 7,604,251 1,361,640 IFB Ser. 10-88, Class SA, IO, 6.337s, 2040 (F) 7,892,597 1,501,520 IFB Ser. 10-157, Class SN, IO, 6.334s, 2038 7,457,609 1,218,126 IFB Ser. 10-115, Class SN, IO, 5.887s, 2038 3,668,105 573,435 IFB Ser. 10-116, Class SL, IO, 5.837s, 2039 3,708,786 612,951 IFB Ser. 11-35, Class SB, IO, 5.837s, 2037 6,307,049 924,613 IFB Ser. 10-121, Class SE, IO, 5.787s, 2040 6,631,538 1,093,474 IFB Ser. 10-89, Class SD, IO, 5.717s, 2040 5,727,382 990,665 IFB Ser. 10-116, Class SA, IO, 5.687s, 2040 9,688,483 1,683,083 IFB Ser. 10-43, Class KS, IO, 5.537s, 2040 14,803,584 2,176,589 Ser. 11-70, Class SH, IO, 5s, 2041 (FWC) 5,599,000 1,328,083 Ser. 11-70, Class SM, IO, 5s, 2041 (FWC) 5,451,000 1,294,613 Ser. 11-70, PO, 3 1/2s, 2041 (FWC) 12,715,000 9,101,143 Ser. 06-36, Class OD, PO, zero %, 2036 36,155 33,994 FRB Ser. 07-73, Class KI, IO, zero %, 2037 269,462 4,168 FRB Ser. 07-73, Class KM, zero %, 2037 26,824 23,082 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.333s, 2039 154,489,364 2,924,216 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.583s, 2035 2,929,329 1,918,710 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.809s, 2037 6,647,861 4,387,589 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.472s, 2037 4,256,544 2,851,884 FRB Ser. 06-AR25, Class 5A1, 5.424s, 2036 4,011,947 2,422,091 FRB Ser. 07-AR9, Class 2A1, 5.381s, 2037 2,495,680 1,673,753 FRB Ser. 06-AR25, Class 3A1, 5.365s, 2036 2,213,072 1,195,059 FRB Ser. 07-AR11, Class 1A1, 4.711s, 2037 1,705,118 997,494 FRB Ser. 06-AR3, Class 2A1A, 2.895s, 2036 2,264,254 1,245,340 FRB Ser. 05-AR31, Class 3A1, 2.679s, 2036 5,322,865 3,592,934 FRB Ser. 06-AR39, Class A1, 0.393s, 2037 8,875,911 5,591,824 FRB Ser. 06-AR35, Class 2A1A, 0.383s, 2037 3,309,195 1,793,839 FRB Ser. 06-AR15, Class A1, 0.333s, 2036 3,223,105 1,716,303 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.413s, 2037 1,801,366 927,704 FRB Ser. 06-A7, Class 1A1, 0.373s, 2036 2,464,476 1,404,751 FRB Ser. 06-A6, Class 1A1, 0.373s, 2036 1,888,734 1,119,192 FRB Ser. 07-A1, Class 1A1A, 0.353s, 2037 1,947,526 973,763 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.199s, 2051 127,891,358 1,247,043 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 486,230 Ser. 98-C4, Class J, 5.6s, 2035 965,000 992,985 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.343s, 2037 1,878,564 995,639 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.287s, 2028 1,411,418 46,676 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.263s, 2049 114,463,743 1,428,805 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.143s, 2037 1,082,207 59,954 Ser. 07-C5, Class X, IO, 5.064s, 2049 4,422,075 304,239 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,956,800 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.423s, 2036 1,388,416 985,775 FRB Ser. 07-11AR, Class 2A1, 5.059s, 2037 5,068,775 2,518,269 Ser. 06-6AR, Class 2A, 2.655s, 2036 1,518,013 925,988 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.968s, 2012 3,192 29 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 285,000 11,400 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 1,338,443 1,010,524 Ser. 06-A5CB, Class A6, 6s, 2036 1,703,442 1,013,548 FRB Ser. 05-A2, Class A1, 0.713s, 2035 890,131 700,492 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 263,200 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 2,674,001 1,420,563 FRB Ser. 06-9, Class 1A1, 5.197s, 2036 1,497,407 910,638 FRB Ser. 07-4, Class 1A1, 0.453s, 2037 2,046,676 1,054,038 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 8,246,830 1,139,093 Ser. 07-4, Class 1A4, IO, 1s, 2045 11,366,010 314,287 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.498s, 2035 1,780,955 201,175 Ser. 05-RF3, Class 1A, IO, 5.318s, 2035 1,587,724 214,370 FRB Ser. 05-RF3, Class 1A, 0.563s, 2035 1,587,724 1,278,118 FRB Ser. 05-RF1, Class A, 0.563s, 2035 1,780,955 1,438,121 Ursus PLC 144A FRB Ser. 1-A, Class D, 1.719s, 2012 (Ireland) GBP 409,617 34,226 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.544s, 2046 $34,178,508 514,387 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.519s, 2018 917,000 550,200 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.523s, 2037 2,407,742 1,444,645 Total mortgage-backed securities (cost $224,857,808) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $2,118,609 $2,371,435 U.S. Government Agency Mortgage Obligations (14.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 26,815,305 25,558,337 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 12,056 13,022 4 1/2s, TBA, May 1, 2041 29,000,000 29,838,280 4 1/2s, TBA, April 1, 2041 3,000,000 3,090,234 4s, TBA, May 1, 2041 16,000,000 15,925,000 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 60,754,625 58,027,788 Total U.S. government and agency mortgage obligations (cost $133,143,573) ASSET-BACKED SECURITIES (13.1%) (a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.343s, 2037 $3,285,000 $2,291,288 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.363s, 2036 217,000 137,549 FRB Ser. 06-HE3, Class A2C, 0.363s, 2036 271,000 125,013 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.373s, 2036 135,297 93,601 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.088s, 2034 84,572 19,435 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,452,840 1,031,516 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.283s, 2037 934,973 430,088 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 2,161,876 1,772,738 Ser. 00-5, Class A7, 8.2s, 2032 2,156,951 1,801,054 Ser. 00-1, Class A5, 8.06s, 2031 1,553,524 1,196,214 Ser. 00-4, Class A5, 7.97s, 2032 310,491 256,155 Ser. 00-5, Class A6, 7.96s, 2032 1,488,866 1,315,785 Ser. 02-1, Class M1F, 7.954s, 2033 1,584,000 1,734,877 Ser. 00-6, Class A5, 7.27s, 2031 3,163,873 3,326,654 FRB Ser. 02-1, Class M1A, 2.294s, 2033 4,468,000 3,931,201 FRB Ser. 01-4, Class M1, 1.994s, 2033 573,000 304,387 Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.493s, 2036 (F) 9,381,000 3,775,853 FRB Ser. 07-3, Class 2A2, 0.383s, 2047 1,957,000 1,482,574 FRB Ser. 07-8, Class 2A2, 0.343s, 2037 4,125,000 3,289,688 FRB Ser. 06-25, Class 2A2, 0.333s, 2047 1,900,000 1,724,250 FRB Ser. 07-1, Class 2A2, 0.313s, 2037 2,985,000 2,417,850 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.283s, 2037 1,184,829 390,994 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 889,292 17,786 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.363s, 2036 2,540,000 1,498,600 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.383s, 2036 589,000 366,956 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.888s, 2043 (F) EUR 2,785,000 1,952,626 FRB Ser. 03-2, Class 3C, 3.369s, 2043 (F) GBP 1,337,631 937,845 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,682,107 1,177,475 Ser. 94-4, Class B2, 8.6s, 2019 627,569 326,219 Ser. 93-1, Class B, 8.45s, 2018 357,715 282,618 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 1,085,750 Ser. 99-5, Class A5, 7.86s, 2029 1,971,023 1,803,486 Ser. 96-8, Class M1, 7.85s, 2027 754,000 735,166 Ser. 99-5, Class A6, 7 1/2s, 2030 1,368,428 1,245,269 Ser. 95-8, Class B1, 7.3s, 2026 704,416 701,509 Ser. 95-4, Class B1, 7.3s, 2025 726,329 690,369 Ser. 97-6, Class M1, 7.21s, 2029 1,842,000 1,584,516 Ser. 95-F, Class B2, 7.1s, 2021 19,902 19,581 Ser. 98-2, Class A6, 6.81s, 2028 522,892 542,900 Ser. 99-3, Class A7, 6.74s, 2031 1,380,696 1,380,696 Ser. 99-2, Class A7, 6.44s, 2030 211,724 216,902 Ser. 99-1, Class A6, 6.37s, 2025 23,734 24,564 Ser. 98-4, Class A5, 6.18s, 2030 630,524 656,343 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,641,818 2,702,910 GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 0.463s, 2036 1,803,526 1,279,077 FRB Ser. 05-11, Class 3A4, 0.463s, 2035 3,146,818 2,611,859 FRB Ser. 06-19, Class A3A, 0.453s, 2036 1,106,265 613,977 FRB Ser. 06-8, Class 2A2, 0.393s, 2036 20,693,203 10,760,466 FRB Ser. 06-11, Class 2A2, 0.373s, 2036 10,497,706 5,563,784 FRB Ser. 06-19, Class A1, 0.303s, 2036 3,603,328 1,797,520 FRB Ser. 06-17, Class A1, 0.273s, 2036 4,333,232 2,123,284 FRB Ser. 06-8, Class 2A1, 0.273s, 2036 4,055,076 1,946,437 FRB Ser. 06-12, Class A1, 0.263s, 2036 4,461,048 2,294,317 FRB Ser. 07-3, Class 2A1A, 0.227s, 2047 2,821,463 1,537,698 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.333s, 2047 902,476 853,291 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0.463s, 2035 9,143,398 6,491,813 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.213s, 2030 760,338 32,314 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 1,938,513 886,870 FRB Ser. 07-1, Class 1A3, 0.333s, 2037 9,725,037 4,189,838 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.473s, 2036 233,177 87,890 FRB Ser. 06-WL1, Class 2A3, 0.453s, 2046 2,005,230 1,393,635 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.463s, 2032 2,417,781 2,260,625 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.383s, 2037 2,663,017 1,517,919 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 192,872 186,312 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.413s, 2034 106,828 24,681 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.373s, 2036 238,137 127,099 FRB Ser. 06-2, Class A2C, 0.363s, 2036 298,000 171,110 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 43,096 34,489 Ser. 99-D, Class A1, 7.84s, 2029 1,375,983 1,309,334 Ser. 95-B, Class B1, 7.55s, 2021 288,472 211,336 Ser. 00-D, Class A4, 7.4s, 2030 3,221,203 2,195,453 Ser. 02-B, Class A4, 7.09s, 2032 694,320 709,557 Ser. 99-B, Class A4, 6.99s, 2026 1,323,836 1,323,836 Ser. 02-A, Class A4, 6.97s, 2032 92,041 92,185 Ser. 01-D, Class A4, 6.93s, 2031 1,100,199 905,946 Ser. 01-E, Class A4, 6.81s, 2031 2,049,272 1,835,379 Ser. 99-B, Class A3, 6.45s, 2017 307,927 301,191 Ser. 01-C, Class A2, 5.92s, 2017 1,829,455 1,006,200 Ser. 02-C, Class A1, 5.41s, 2032 2,313,151 2,220,625 Ser. 01-E, Class A2, 5.05s, 2031 1,465,826 1,179,990 Ser. 02-A, Class A2, 5.01s, 2020 372,415 344,306 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 346,632 336,233 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.373s, 2037 293,000 190,620 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.673s, 2031 2,299,081 1,810,827 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.423s, 2036 2,389,000 897,906 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.383s, 2036 240,000 190,143 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 942,275 113,073 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 378,000 Total asset-backed securities (cost $123,550,179) FOREIGN GOVERNMENT BONDS AND NOTES (8.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,265,000 $1,138,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,136,000 1,151,779 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 3,113,000 725,173 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 10,425,000 9,809,612 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 4,110,000 1,015,356 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $43,339,000 10,390,525 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 2,758,017 2,406,369 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 170,000 173,655 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 175,000 189,875 Brazil (Federal Republic of) notes 10s, 2017 BRL 3,500 2,071,918 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,465,362 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 875,993 Colombia (Government of) bonds 6 1/8s, 2041 $1,000,000 1,050,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 620,000 630,632 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 53,200,000 1,132,824 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $1,590,000 1,785,809 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 470,000 497,548 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 210,000 217,875 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,882,658 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,122,400 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 750,000 859,688 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 509,248 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,670,754 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 1,475,000 1,663,495 Iraq (Republic of) 144A bonds 5.8s, 2028 1,275,000 1,164,075 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 1,942,731 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $1,350,000 1,555,875 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,800,000 1,875,780 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 57,955 67,829 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 4,854,986 5,682,129 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 950,000 1,105,325 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 482,218 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 269,224 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $815,000 966,492 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 4,335,000 5,086,949 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 449,438 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 400,000 412,164 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,910,000 3,040,950 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 2,380,000 2,486,743 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 790,000 842,535 Venezuela (Republic of) bonds 8 1/2s, 2014 310,000 291,381 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 300,000 217,800 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,555,582 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,132,646 Total foreign government bonds and notes (cost $70,819,702) SENIOR LOANS (3.1%) (a) (c) Principal amount Value Basic materials (0.2%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $115,000 $115,863 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.307s, 2012 189,141 189,088 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 203,780 210,657 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 216,220 223,518 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 372,086 368,272 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 205,000 205,838 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 151,051 151,051 Styron Corp. bank term loan FRN 6s, 2017 395,000 398,535 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 205,000 206,412 Communication services (0.4%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.711s, 2014 400,000 394,500 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 173,126 175,636 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 1,466,537 1,464,924 Insight Midwest, LP bank term loan FRN Ser. B, 2.021s, 2014 224,114 221,814 Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg) 885,000 864,811 Level 3 Communications, Inc. bank term loan FRN 2.533s, 2014 379,000 372,900 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 185,000 197,488 Consumer cyclicals (1.3%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,037,400 1,057,715 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 114,713 114,458 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2016 625,000 585,677 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2016 724,196 678,028 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 595,000 601,843 Cedar Fair LP bank term loan FRN 4s, 2017 181,720 183,309 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.46s, 2014 672,550 646,628 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.861s, 2016 1,003,622 893,502 Compucom Systems, Inc. bank term loan FRN 3.72s, 2014 202,139 195,570 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 308,950 276,896 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 420,000 422,415 Federal Mogul Corp. bank term loan FRN Ser. B, 2.173s, 2014 164,689 160,392 Federal Mogul Corp. bank term loan FRN Ser. C, 2.151s, 2015 84,025 81,833 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.47s, 2014 425,048 183,169 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.22s, 2014 454,999 196,076 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.22s, 2014 169,776 73,163 Golden Nugget, Inc. bank term loan FRN 2.22s, 2014 (PIK) 113,474 99,006 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.22s, 2014 (PIK) 199,342 173,926 Goodman Global, Inc. bank term loan FRN 9s, 2017 286,000 295,533 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 570,135 574,319 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.584s, 2013 210,712 208,656 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 150,380 150,380 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 135,000 135,759 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,334,318 1,047,440 Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 800,784 751,450 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.763s, 2014 527,887 519,026 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.72s, 2014 52,590 51,707 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 493,442 496,423 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 670,438 465,954 Univision Communications, Inc. bank term loan FRN 4.461s, 2017 345,227 337,783 Consumer staples (0.4%) Claire's Stores, Inc. bank term loan FRN 3.058s, 2014 437,394 413,993 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 260,000 261,055 Revlon Consumer Products bank term loan FRN 6s, 2015 2,217,600 2,226,956 Rite-Aid Corp. bank term loan FRN Ser. B, 1.977s, 2014 179,586 172,776 West Corp. bank term loan FRN Ser. B2, 2.732s, 2013 44,736 44,526 West Corp. bank term loan FRN Ser. B5, 4.607s, 2016 108,804 109,688 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.213s, 2012 404,000 395,920 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 281,194 277,227 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 265,000 267,208 Financials (0.1%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 250,000 250,174 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 100,000 102,083 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 164,495 164,207 Health care (0.5%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 355,308 356,493 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 154,613 154,274 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 235,000 237,130 Health Management Associates, Inc. bank term loan FRN 2.057s, 2014 1,297,704 1,277,200 IASIS Healthcare Corp. bank term loan FRN 5.461s, 2014 (PIK) 273,559 275,542 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 61,059 61,001 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 625,000 621,875 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.211s, 2014 643,314 642,711 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.211s, 2014 222,673 222,465 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 333,012 334,427 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 177,186 173,199 Ceridian Corp. bank term loan FRN 3.248s, 2014 306,217 299,949 Utilities and power (0.2%) NRG Energy, Inc. bank term loan FRN 3.557s, 2015 337,536 336,323 NRG Energy, Inc. bank term loan FRN 2.057s, 2013 60,338 60,620 NRG Energy, Inc. bank term loan FRN 2.057s, 2013 129 129 NRG Energy, Inc. bank term loan FRN Ser. B, 3.502s, 2015 400,264 402,954 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 498,295 424,298 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 361,991 308,235 Total senior loans (cost $28,991,134) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $534,000 $552,023 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 345,000 645,771 General Growth Properties, Inc. 144a cv. escrow funding bonds zero %, 2027 (F) (R) 885,000 1,106 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 415,000 414,481 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 440,000 551,375 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 425,000 464,844 Total convertible bonds and notes (cost $2,143,869) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 36,660,000 $106,957 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 36,660,000 102,716 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 36,660,000 105,683 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 36,660,000 98,772 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $1,370,200 77,197 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 1,370,200 22,992 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,420,900 756,863 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,420,900 110,212 Option on an interest rate swap with Barclay's Bank PLC the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 177,939,400 30,249 Total purchased options outstanding (cost $3,578,294) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 440 $409,283 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,000 389,400 Total preferred stocks (cost $521,180) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $448,596 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 1,477 517 Total convertible preferred stocks (cost $1,843,036) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) (NON) 1,327 $4,141 Nortek, Inc. (NON) 1,677 72,128 Trump Entertainment Resorts, Inc. (F) (NON) 224 1,120 Total common stocks (cost $64,638) WARRANTS (—%) (a) (NON) Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $2,018 Smurfit Kappa Group PLC 144A (Ireland) (F) EUR 10/01/13 0.001 960 67,892 Total warrants (cost $35,777) SHORT-TERM INVESTMENTS (22.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% (e) 56,515,318 $56,515,318 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.22%, November 17, 2011 (SEG) (SEGSF) $44,879,000 44,839,103 U.S. Treasury Bills, for effective yields ranging from 0.23% to 0.26%, October 20, 2011 (SEG) (SEGSF) 41,191,000 41,151,457 U.S. Treasury Bills, for effective yields ranging from 0.19% to 0.24%, August 25, 2011 (SEG) (SEGSF) 5,569,000 5,564,639 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 25,239,000 25,236,476 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.21%, June 2, 2011 (SEG) (SEGSF) 32,787,000 32,781,017 Total short-term investments (cost $206,055,278) TOTAL INVESTMENTS Total investments (cost $1,051,213,954) (b) FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $557,805,429) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/24/11 $3,981,142 $3,815,577 $165,565 Brazilian Real Buy 5/24/11 846,350 824,876 21,474 British Pound Sell 5/24/11 7,742,410 7,469,424 (272,986) Canadian Dollar Sell 5/24/11 2,122,469 2,098,297 (24,172) Chilean Peso Buy 5/24/11 54,790 53,270 1,520 Czech Koruna Buy 5/24/11 604,385 595,791 8,594 Euro Buy 5/24/11 6,118,313 5,859,374 258,939 Japanese Yen Sell 5/24/11 1,631,115 1,575,301 (55,814) Mexican Peso Sell 5/24/11 464,553 458,710 (5,843) Norwegian Krone Buy 5/24/11 4,079,452 3,885,094 194,358 Singapore Dollar Buy 5/24/11 1,743,701 1,692,239 51,462 South African Rand Buy 5/24/11 1,369,027 1,337,506 31,521 South Korean Won Buy 5/24/11 3,932,795 3,864,436 68,359 Swedish Krona Sell 5/24/11 2,112,093 2,011,589 (100,504) Swiss Franc Sell 5/24/11 1,568,031 1,467,474 (100,557) Taiwan Dollar Sell 5/24/11 57,097 56,256 (841) Turkish Lira Sell 5/24/11 729,474 720,648 (8,826) Barclays Bank PLC Australian Dollar Buy 5/24/11 6,850,667 6,446,952 403,715 Brazilian Real Buy 5/24/11 741,391 721,685 19,706 British Pound Sell 5/24/11 10,755,676 10,388,229 (367,447) Canadian Dollar Buy 5/24/11 1,848,430 1,838,422 10,008 Chilean Peso Buy 5/24/11 1,324,815 1,304,587 20,228 Czech Koruna Buy 5/24/11 783,945 776,332 7,613 Euro Buy 5/24/11 8,966,606 8,596,977 369,629 Hungarian Forint Buy 5/24/11 2,214,434 2,108,236 106,198 Indian Rupee Sell 5/24/11 2,698,454 2,675,585 (22,869) Japanese Yen Sell 5/24/11 2,436,634 2,354,574 (82,060) Malaysian Ringgit Buy 5/24/11 1,392,698 1,368,962 23,736 Mexican Peso Buy 5/24/11 1,917,384 1,863,979 53,405 New Zealand Dollar Sell 5/24/11 995,492 955,593 (39,899) Norwegian Krone Buy 5/24/11 1,153,256 1,099,409 53,847 Philippines Peso Buy 5/24/11 1,160,218 1,147,247 12,971 Polish Zloty Sell 5/24/11 772,483 720,429 (52,054) Russian Ruble Buy 5/24/11 1,366,812 1,375,282 (8,470) Singapore Dollar Buy 5/24/11 3,581,217 3,475,193 106,024 South Korean Won Buy 5/24/11 4,228,956 4,180,976 47,980 Swedish Krona Buy 5/24/11 1,744,309 1,723,106 21,203 Swiss Franc Sell 5/24/11 4,941,231 4,627,025 (314,206) Taiwan Dollar Sell 5/24/11 19,715 19,560 (155) Thai Baht Buy 5/24/11 1,151,734 1,140,223 11,511 Turkish Lira Buy 5/24/11 248,972 246,239 2,733 Citibank, N.A. Australian Dollar Buy 5/24/11 10,121,840 9,690,629 431,211 Brazilian Real Sell 5/24/11 1,883,712 1,831,487 (52,225) British Pound Sell 5/24/11 5,975,413 5,769,772 (205,641) Canadian Dollar Sell 5/24/11 3,790,900 3,690,822 (100,078) Chilean Peso Sell 5/24/11 536,177 521,081 (15,096) Czech Koruna Sell 5/24/11 602,323 578,839 (23,484) Danish Krone Buy 5/24/11 531,681 513,802 17,879 Euro Buy 5/24/11 1,413,618 1,355,443 58,175 Hungarian Forint Buy 5/24/11 1,374,017 1,308,473 65,544 Japanese Yen Sell 5/24/11 10,499,102 10,144,673 (354,429) Mexican Peso Buy 5/24/11 1,955,433 1,905,836 49,597 New Zealand Dollar Buy 5/24/11 35,588 34,170 1,418 Norwegian Krone Buy 5/24/11 1,252,578 1,193,540 59,038 Polish Zloty Buy 5/24/11 2,215,162 2,066,443 148,719 Singapore Dollar Buy 5/24/11 381,637 370,391 11,246 South African Rand Buy 5/24/11 1,238,873 1,206,806 32,067 South Korean Won Buy 5/24/11 2,790,555 2,743,301 47,254 Swedish Krona Buy 5/24/11 782,898 745,992 36,906 Swiss Franc Buy 5/24/11 1,598,947 1,497,005 101,942 Taiwan Dollar Sell 5/24/11 3,402 3,414 12 Turkish Lira Buy 5/24/11 652,428 645,433 6,995 Credit Suisse AG Australian Dollar Buy 5/24/11 3,795,252 3,579,860 215,392 Brazilian Real Buy 5/24/11 25,587 24,915 672 British Pound Sell 5/24/11 9,457,952 9,171,474 (286,478) Canadian Dollar Sell 5/24/11 3,440,836 3,361,480 (79,356) Czech Koruna Buy 5/24/11 9,463 9,180 283 Euro Buy 5/24/11 576,243 552,232 24,011 Indian Rupee Sell 5/24/11 1,540,739 1,534,305 (6,434) Japanese Yen Sell 5/24/11 3,873,401 3,740,283 (133,118) Malaysian Ringgit Buy 5/24/11 3,268,448 3,203,543 64,905 Mexican Peso Buy 5/24/11 1,477,428 1,451,250 26,178 Norwegian Krone Sell 5/24/11 85,615 81,508 (4,107) Polish Zloty Sell 5/24/11 1,444,527 1,346,714 (97,813) South African Rand Buy 5/24/11 1,863,059 1,822,409 40,650 South Korean Won Buy 5/24/11 2,779,602 2,729,778 49,824 Swedish Krona Buy 5/24/11 2,119,951 2,020,633 99,318 Swiss Franc Sell 5/24/11 6,241,323 5,840,882 (400,441) Taiwan Dollar Buy 5/24/11 1,350,808 1,342,304 8,504 Turkish Lira Sell 5/24/11 468,240 468,032 (208) Deutsche Bank AG Australian Dollar Buy 5/24/11 1,337,441 1,281,259 56,182 Brazilian Real Buy 5/24/11 1,137,674 1,106,539 31,135 British Pound Sell 5/24/11 8,826,798 8,598,590 (228,208) Canadian Dollar Buy 5/24/11 565,618 563,889 1,729 Chilean Peso Buy 5/24/11 474,081 461,318 12,763 Czech Koruna Sell 5/24/11 961,443 907,932 (53,511) Euro Buy 5/24/11 7,547,205 7,232,500 314,705 Hungarian Forint Buy 5/24/11 1,936,738 1,839,245 97,493 Malaysian Ringgit Buy 5/24/11 2,113,383 2,072,009 41,374 Mexican Peso Buy 5/24/11 956,653 929,483 27,170 New Zealand Dollar Sell 5/24/11 997,838 958,832 (39,006) Norwegian Krone Buy 5/24/11 5,147,703 4,895,696 252,007 Peruvian New Sol Sell 5/24/11 1,852,396 1,860,295 7,899 Philippines Peso Buy 5/24/11 1,166,917 1,153,100 13,817 Polish Zloty Buy 5/24/11 1,679,337 1,564,689 114,648 Singapore Dollar Buy 5/24/11 380,901 369,495 11,406 South Korean Won Buy 5/24/11 2,963,798 2,910,632 53,166 Swedish Krona Sell 5/24/11 2,557,877 2,435,295 (122,582) Swiss Franc Sell 5/24/11 4,696,682 4,396,393 (300,289) Taiwan Dollar Buy 5/24/11 914,614 908,515 6,099 Turkish Lira Sell 5/24/11 686,263 681,824 (4,439) Goldman Sachs International Australian Dollar Buy 5/24/11 6,854,058 6,460,454 393,604 British Pound Buy 5/24/11 926,349 894,503 31,846 Canadian Dollar Buy 5/24/11 2,039,628 1,993,700 45,928 Chilean Peso Sell 5/24/11 44,271 43,061 (1,210) Euro Buy 5/24/11 846,124 811,433 34,691 Hungarian Forint Buy 5/24/11 3,274,691 3,149,618 125,073 Japanese Yen Sell 5/24/11 8,735,570 8,401,442 (334,128) Norwegian Krone Buy 5/24/11 2,749,647 2,617,695 131,952 Polish Zloty Sell 5/24/11 282,503 263,745 (18,758) South African Rand Buy 5/24/11 1,593,436 1,567,937 25,499 Swedish Krona Buy 5/24/11 1,694,923 1,676,035 18,888 Swiss Franc Sell 5/24/11 4,791,746 4,482,294 (309,452) HSBC Bank USA, National Association Australian Dollar Buy 5/24/11 11,632,946 11,043,283 589,663 British Pound Sell 5/24/11 11,592,799 11,283,372 (309,427) Euro Buy 5/24/11 1,178,583 1,129,828 48,755 Indian Rupee Sell 5/24/11 406,167 403,175 (2,992) Japanese Yen Sell 5/24/11 4,436,837 4,285,068 (151,769) Norwegian Krone Sell 5/24/11 1,735,117 1,651,791 (83,326) Philippines Peso Buy 5/24/11 1,166,917 1,154,404 12,513 Singapore Dollar Buy 5/24/11 2,708,998 2,628,901 80,097 South Korean Won Buy 5/24/11 3,844,455 3,784,109 60,346 Swiss Franc Sell 5/24/11 3,011,703 2,820,093 (191,610) Taiwan Dollar Sell 5/24/11 72,150 71,091 (1,059) JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 2,502,779 2,384,559 118,220 Brazilian Real Buy 5/24/11 754,567 733,919 20,648 British Pound Sell 5/24/11 6,579,837 6,353,868 (225,969) Canadian Dollar Sell 5/24/11 2,276,526 2,237,140 (39,386) Chilean Peso Buy 5/24/11 1,457,952 1,431,599 26,353 Czech Koruna Buy 5/24/11 586,913 553,336 33,577 Euro Buy 5/24/11 4,315,739 4,139,273 176,466 Hungarian Forint Buy 5/24/11 554,094 527,888 26,206 Japanese Yen Sell 5/24/11 2,989,873 2,889,250 (100,623) Malaysian Ringgit Buy 5/24/11 1,652,274 1,619,499 32,775 Mexican Peso Buy 5/24/11 186,156 181,084 5,072 New Zealand Dollar Sell 5/24/11 1,062,058 1,019,202 (42,856) Norwegian Krone Buy 5/24/11 5,876,889 5,815,660 61,229 Peruvian New Sol Sell 5/24/11 407,253 409,004 1,751 Polish Zloty Sell 5/24/11 4,934,441 4,605,497 (328,944) Singapore Dollar Buy 5/24/11 3,117,135 3,026,027 91,108 South African Rand Buy 5/24/11 922,396 900,891 21,505 South Korean Won Buy 5/24/11 2,317,881 2,277,126 40,755 Swedish Krona Sell 5/24/11 273,173 260,238 (12,935) Swiss Franc Sell 5/24/11 1,451,893 1,359,182 (92,711) Taiwan Dollar Buy 5/24/11 484,103 478,894 5,209 Thai Baht Buy 5/24/11 1,157,582 1,146,658 10,924 Turkish Lira Sell 5/24/11 451,257 446,390 (4,867) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/24/11 3,813,524 3,653,675 159,849 Brazilian Real Buy 5/24/11 1,024,823 998,078 26,745 British Pound Sell 5/24/11 6,050,089 5,883,401 (166,688) Canadian Dollar Buy 5/24/11 1,157,652 1,154,174 3,478 Chilean Peso Buy 5/24/11 1,399,196 1,380,472 18,724 Czech Koruna Sell 5/24/11 861,825 813,745 (48,080) Euro Buy 5/24/11 1,086,794 1,041,517 45,277 Hungarian Forint Buy 5/24/11 1,729,849 1,645,223 84,626 Indian Rupee Sell 5/24/11 2,283,709 2,265,063 (18,646) Japanese Yen Sell 5/24/11 4,185,917 4,034,904 (151,013) Malaysian Ringgit Buy 5/24/11 3,268,481 3,204,585 63,896 Mexican Peso Buy 5/24/11 2,829,956 2,755,125 74,831 New Zealand Dollar Sell 5/24/11 79,345 76,250 (3,095) Norwegian Krone Buy 5/24/11 2,433,305 2,314,517 118,788 Polish Zloty Sell 5/24/11 1,110,559 1,092,825 (17,734) Russian Ruble Buy 5/24/11 1,366,812 1,371,514 (4,702) Singapore Dollar Buy 5/24/11 1,381,695 1,340,948 40,747 South African Rand Buy 5/24/11 2,612,915 2,552,148 60,767 South Korean Won Buy 5/24/11 3,711,191 3,647,190 64,001 Swedish Krona Sell 5/24/11 2,117,117 2,029,415 (87,702) Swiss Franc Sell 5/24/11 6,105,617 5,867,111 (238,506) Taiwan Dollar Buy 5/24/11 189,854 188,397 1,457 Turkish Lira Sell 5/24/11 1,486,946 1,478,498 (8,448) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 3,858,711 3,792,897 65,814 Brazilian Real Buy 5/24/11 937,114 911,325 25,789 British Pound Sell 5/24/11 9,349,530 9,027,859 (321,671) Canadian Dollar Sell 5/24/11 3,491,026 3,412,838 (78,188) Euro Buy 5/24/11 6,249,992 5,993,618 256,374 Hungarian Forint Buy 5/24/11 3,625,556 3,451,022 174,534 Japanese Yen Sell 5/24/11 8,698,173 8,403,238 (294,935) Malaysian Ringgit Buy 5/24/11 3,505,440 3,440,519 64,921 Mexican Peso Sell 5/24/11 393,298 388,355 (4,943) Norwegian Krone Buy 5/24/11 2,805,485 2,673,415 132,070 Philippines Peso Buy 5/24/11 1,166,917 1,154,511 12,406 Polish Zloty Sell 5/24/11 1,718,358 1,662,085 (56,273) Singapore Dollar Buy 5/24/11 944,931 917,050 27,881 South African Rand Buy 5/24/11 1,418,191 1,387,619 30,572 Swedish Krona Buy 5/24/11 2,656,218 2,533,013 123,205 Swiss Franc Sell 5/24/11 474,277 464,123 (10,154) Taiwan Dollar Buy 5/24/11 491,234 482,863 8,371 Thai Baht Buy 5/24/11 1,157,588 1,147,349 10,239 UBS AG Australian Dollar Buy 5/24/11 2,791,734 2,630,955 160,779 Brazilian Real Buy 5/24/11 692,572 674,080 18,492 British Pound Sell 5/24/11 9,080,228 8,858,754 (221,474) Canadian Dollar Sell 5/24/11 581,574 568,536 (13,038) Czech Koruna Buy 5/24/11 412,385 405,490 6,895 Euro Buy 5/24/11 311,402 298,612 12,790 Hungarian Forint Buy 5/24/11 3,306,376 3,174,204 132,172 Indian Rupee Sell 5/24/11 3,375,183 3,350,320 (24,863) Japanese Yen Sell 5/24/11 10,610,655 10,251,011 (359,644) Mexican Peso Buy 5/24/11 2,822,119 2,744,804 77,315 New Zealand Dollar Sell 5/24/11 1,470,915 1,412,288 (58,627) Norwegian Krone Buy 5/24/11 3,987,108 3,796,254 190,854 Polish Zloty Sell 5/24/11 1,975,375 1,882,117 (93,258) Russian Ruble Buy 5/24/11 1,366,805 1,371,256 (4,451) Singapore Dollar Buy 5/24/11 2,344,047 2,273,964 70,083 South African Rand Buy 5/24/11 2,880,669 2,816,350 64,319 South Korean Won Buy 5/24/11 3,530,357 3,464,702 65,655 Swedish Krona Sell 5/24/11 482,488 459,660 (22,828) Swiss Franc Sell 5/24/11 8,289,883 7,758,092 (531,791) Taiwan Dollar Buy 5/24/11 9,943 9,790 153 Thai Baht Buy 5/24/11 1,151,734 1,140,978 10,756 Turkish Lira Buy 5/24/11 6,754 6,680 74 Westpac Banking Corp. Australian Dollar Buy 5/24/11 6,547,160 6,247,633 299,527 British Pound Sell 5/24/11 6,974,266 6,734,814 (239,452) Canadian Dollar Buy 5/24/11 64,772 63,345 1,427 Euro Sell 5/24/11 17,239,616 16,515,290 (724,326) Japanese Yen Sell 5/24/11 4,887,221 4,643,683 (243,538) New Zealand Dollar Sell 5/24/11 1,380,812 1,330,984 (49,828) Norwegian Krone Buy 5/24/11 1,320,864 1,258,185 62,679 Swedish Krona Sell 5/24/11 1,947,258 1,855,220 (92,038) Swiss Franc Sell 5/24/11 4,507,705 4,195,360 (312,345) Total FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 52 $5,394,573 Jun-11 $(6,508) Canadian Government Bond 10 yr (Short) 61 7,841,429 Jun-11 (45,049) Euro-Bobl 5 yr (Short) 8 1,367,899 Jun-11 (7,983) Euro-Bund 10 yr (Long) 891 162,502,852 Jun-11 336,026 Euro-Dollar 90 day (Short) 692 171,512,200 Jun-12 (174,730) Euro-Schatz 2 yr (Short) 500 79,606,897 Jun-11 (114,410) Euro-Swiss Franc 3 Month (Short) 87 25,019,740 Dec-11 (3,917) Euro-Swiss Franc 3 Month (Short) 87 24,916,498 Jun-12 (11,558) Euro-Swiss Franc 3 Month (Short) 87 24,830,883 Dec-12 (14,510) Euro-Swiss Franc 3 Month (Short) 87 24,966,860 Mar-12 (2,498) Euro-Swiss Franc 3 Month (Short) 87 25,067,583 Sep-11 1,062 Japanese Government Bond 10 yr (Long) 20 34,529,093 Jun-11 89,017 Japanese Government Bond 10 yr Mini (Long) 10 1,726,701 Jun-11 9,677 U.K. Gilt 10 yr (Long) 583 116,091,785 Jun-11 1,192,341 U.S. Treasury Bond 20 yr (Long) 341 41,729,875 Jun-11 690,446 U.S. Treasury Bond 30 yr (Long) 461 58,028,375 Jun-11 1,094,539 U.S. Treasury Note 5 yr (Long) 78 9,240,563 Jun-11 138,274 U.S. Treasury Note 10 yr (Short) 181 21,926,453 Jun-11 (400,672) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $65,952,215) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $14,182,400 Apr-12/4.8675 $124,805 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 14,182,400 Apr-12/4.8675 1,355,128 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 15,866 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 1,398,876 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,738,000 Aug-11/4.49 2,107,925 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,738,000 Aug-11/4.49 20,780 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 8,164 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 1,116,055 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.7 6,302 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.7 2,848,060 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 24,616,000 Aug-11/4.765 6,154 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 24,616,000 Aug-11/4.765 2,672,559 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 1,073,588 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 567,382 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 7,284,400 Aug-15/4.46 602,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 7,284,400 Aug-15/4.46 1,012,532 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 14,006,560 Feb-15/5.27 673,786 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 14,006,560 Feb-15/5.27 1,140,414 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,389,140 Feb-15/5.36 200,891 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,389,140 Feb-15/5.36 375,754 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.46 15,113 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.46 3,911,149 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 42,950,000 Jul-11/4.52 10,308 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 42,950,000 Jul-11/4.52 3,888,264 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 4,165,786 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 10,534 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.5475 4,510 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.5475 1,994,598 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 7,557 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 7,507,208 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.51 2,761,383 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.51 83,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 2,248,914 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 643,918 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 96,509,800 Sep-15/4.04 3,499,909 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 96,509,800 Sep-15/4.04 9,716,999 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 36,660,000 Dec-11/0.578 5,311 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 36,660,000 Dec-11/0.602 6,284 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.70175 13,280 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.722 14,934 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 19,591,784 Jul-11/3.55 236,473 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 19,591,784 Jul-11/3.55 357,547 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $48,298,516) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2041 29,000,000 5/12/11 29,838,280 FNMA, 4 1/2s, April 1, 2041 3,000,000 4/13/11 3,090,234 FNMA, 4s, May 1, 2041 16,000,000 5/12/11 15,925,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $131,005,900 $(398,654) 4/20/21 3 month USD-LIBOR-BBA 3.5% $1,310,413 AUD 5,940,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (72,073) GBP 35,690,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (450,883) GBP 15,960,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (565,327) GBP 11,260,000 — 2/3/21 3.9225% 6 month GBP-LIBOR-BBA (609,199) GBP 23,200,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 416,772 Barclays Bank PLC $248,793,800 (95,687) 2/17/14 1.62% 3 month USD-LIBOR-BBA (3,868,469) 51,637,100 — 3/10/41 3 month USD-LIBOR-BBA 4.38% 2,225,969 20,588,600 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (484,819) 36,821,600 (48,626) 3/30/31 4.17% 3 month USD-LIBOR-BBA (915,699) 257,018,100 59,463 4/1/13 1% 3 month USD-LIBOR-BBA (1,377,421) 74,686,600 — 4/21/21 3 month USD-LIBOR-BBA 3.43% 507,625 28,196,700 94,582 4/26/16 3 month USD-LIBOR-BBA 2.24% 235,935 30,600,000 — 5/4/16 2.17% 3 month USD-LIBOR-BBA (22,950) AUD 41,210,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW 247,113 AUD 31,330,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% (155,129) AUD 9,160,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (86,703) EUR 14,050,000 — 3/1/21 6 month EUR-EURIBOR-REUTERS 3.425% (97,647) EUR 39,514,000 — 2/9/21 3.53% 6 month EUR-EURIBOR-REUTERS (327,511) GBP 43,680,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 1,123,258 GBP 14,840,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (749,104) GBP 22,720,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (846,317) GBP 21,410,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 364,938 GBP 49,960,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (664,244) GBP 8,210,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.95% 476,750 Citibank, N.A. $200,540,800 (55,180) 12/10/12 0.81% 3 month USD-LIBOR-BBA (1,298,496) GBP 43,680,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 1,215,119 GBP 14,840,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (657,940) GBP 85,150,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (2,816,386) GBP 25,260,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 1,375,221 GBP 106,440,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 835,456 SEK 58,660,000 — 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 292,926 SEK 49,830,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 48,199 SEK 33,150,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (86,082) SEK 35,730,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (43,265) SEK 58,660,000 — 11/23/20 3 month SEK-STIBOR-SIDE 3.75% 27,992 Credit Suisse International $99,826,200 (292,544) 2/4/20 3 month USD-LIBOR-BBA 3.38% 2,104,940 11,043,800 (14,719) 3/14/16 3 month USD-LIBOR-BBA 2.35% 145,696 121,921,800 (242,473) 3/14/20 3 month USD-LIBOR-BBA 3.42% 2,499,833 46,552,700 106,717 3/14/41 4.36% 3 month USD-LIBOR-BBA (1,714,404) 58,600,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (67,976) 108,255,200 (36,265) 2/17/13 1.04% 3 month USD-LIBOR-BBA (893,870) 96,713,000 (12,076) 2/24/14 1.53% 3 month USD-LIBOR-BBA (1,174,848) 86,500 15 2/24/15 3 month USD-LIBOR-BBA 2.04% 1,542 53,500 16 2/24/26 4.16% 3 month USD-LIBOR-BBA (2,386) 148,848,000 — 4/15/13 0.93125% 3 month USD-LIBOR-BBA (565,672) 153,589,900 11,841 4/19/13 0.89% 3 month USD-LIBOR-BBA (423,599) 9,000,000 — 5/3/21 3.431% 3 month USD-LIBOR-BBA (47,160) 1,000,000 — 5/4/21 3 month USD-LIBOR-BBA 3.379% — CHF 63,900,000 — 1/28/13 0.675% 6 month CHF-LIBOR-BBA 55,319 CHF 10,940,000 — 3/22/16 1.5075% 6 month CHF-LIBOR-BBA 100,542 CHF 16,850,000 — 7/28/15 1.27% 6 month CHF-LIBOR-BBA 55,612 CHF 71,270,000 — 2/9/13 0.6875% 6 month CHF-LIBOR-BBA 84,137 CHF 9,810,000 — 4/28/16 6 month CHF-LIBOR-BBA 1.69% (17,276) EUR 7,025,000 — 3/4/21 3.46% 6 month EUR-EURIBOR-REUTERS 19,970 EUR 5,610,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (113,658) GBP 25,610,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (912,100) GBP 14,160,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 781,416 GBP 7,000,000 — 3/3/21 3.87375% 6 month GBP-LIBOR-BBA (298,259) MXN 78,540,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (242,865) SEK 35,730,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (57,227) SEK 32,960,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 35,663 SEK 25,610,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (27,706) SEK 61,400,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 48,310 Deutsche Bank AG $303,397,000 (24,197) 1/5/13 0.79% 3 month USD-LIBOR-BBA (1,546,693) 233,211,400 — 1/14/13 0.85625% 3 month USD-LIBOR-BBA (1,434,807) 224,480,800 1,297,784 2/3/20 3 month USD-LIBOR-BBA 3.31% 5,441,865 143,768,900 (33,355) 4/13/13 0.98% 3 month USD-LIBOR-BBA (721,044) 68,093,200 (347,476) 4/14/21 3 month USD-LIBOR-BBA 3.66% 1,544,545 54,354,600 51,423 4/21/21 3 month USD-LIBOR-BBA 3.44% 468,296 EUR 54,940,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 701,903 KRW 8,022,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (5,241) KRW 7,955,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (5,211) MXN 78,540,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (214,608) Goldman Sachs International $18,699,200 6,412 2/15/13 1.03% 3 month USD-LIBOR-BBA (139,860) 161,417,100 (38,155) 1/5/13 0.79% 3 month USD-LIBOR-BBA (848,173) 84,503,400 — 2/15/13 1.01625% 3 month USD-LIBOR-BBA (637,387) 12,605,200 (3,104) 10/1/13 0.84% 3 month USD-LIBOR-BBA 33,821 40,789,500 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (24,882) 65,803,200 — 4/4/16 3 month USD-LIBOR-BBA 2.415% 1,024,161 10,665,400 — 4/20/41 3 month USD-LIBOR-BBA 4.2525% 172,200 70,053,900 308,497 5/3/21 3 month USD-LIBOR-BBA 3.39% 424,086 8,500,000 — 5/4/41 4.1775% 3 month USD-LIBOR-BBA — CHF 55,520,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA 122,154 EUR 7,025,000 — 3/2/21 3.4325% 6 month EUR-EURIBOR-REUTERS 42,927 GBP 10,990,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (440,235) KRW 7,688,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (324) SEK 36,900,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 23,187 SEK 61,400,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 31,143 JPMorgan Chase Bank, N.A. $168,393,200 (28,555) 2/16/13 1.04% 3 month USD-LIBOR-BBA (1,364,008) 9,343,500 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 303,974 103,427,700 394,043 3/11/41 4.42% 3 month USD-LIBOR-BBA (4,784,627) 117,300,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (151,262) 57,200,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (80,804) 16,313,400 — 3/25/16 2.27% 3 month USD-LIBOR-BBA (153,076) 96,268,600 32,675 6/21/14 1.908001% 3 month USD-LIBOR-BBA (2,300,477) 39,102,300 (245,908) 4/15/41 4.33% 3 month USD-LIBOR-BBA (1,432,306) 171,493,100 (145,321) 4/27/21 3 month USD-LIBOR-BBA 3.48% 1,649,569 49,243,700 (25,705) 4/27/41 4.25% 3 month USD-LIBOR-BBA (761,002) 27,000,000 — 5/4/21 3 month USD-LIBOR-BBA 3.38% 18,630 161,909,900 50,076 1/6/13 0.79% 3 month USD-LIBOR-BBA (761,717) 93,652,325 (1,804,961) 4/28/21 3 month USD-LIBOR-BBA 3.59% 66,815 118,567,800 — 2/1/14 1.2425% 3 month USD-LIBOR-BBA (580,005) 80,478,300 — 2/4/13 0.879% 3 month USD-LIBOR-BBA (415,443) 2,473,000 — 5/4/21 3 month USD-LIBOR-BBA 3.407% 7,543 51,600,000 — 5/4/13 0.785% 3 month USD-LIBOR-BBA — 5,300,000 — 5/4/21 3 month USD-LIBOR-BBA 3.375% — CAD 8,100,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR 251,783 EUR 6,300,000 — 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% (152,530) EUR 31,420,000 — 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% (989,737) GBP 8,210,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93105% 454,335 JPY 1,383,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (283,234) JPY 3,056,730,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (335,959) JPY 3,048,260,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 137,823 JPY 799,200,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% (95,293) JPY 1,074,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 181,865 MXN 11,220,000 (E) — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (29,249) MXN 57,160,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (277,322) MXN 88,180,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (367,793) UBS, AG $45,751,400 — 12/9/40 4.1075% 3 month USD-LIBOR-BBA (254,202) AUD 7,080,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 88,316 AUD 7,080,000 (E) — 4/12/21 6 month AUD-BBR-BBSW 6.61% 78,529 CHF 72,350,000 — 2/11/13 0.6975% 6 month CHF-LIBOR-BBA 70,450 CHF 72,350,000 — 4/19/13 6 month CHF-LIBOR-BBA 0.9325% 83,840 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $1,264,073 $(988) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $10,782 1,272,219 596 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,409) 1,263,628 (987) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,778 1,272,219 1,789 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,602) Barclays Bank PLC 1,151,339 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,253) 8,454,811 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (51,922) 2,512,461 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (15,429) 11,928,502 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 58,173 6,696,098 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (59,630) 11,863,382 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (72,854) 3,905,141 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (30,703) 4,143,021 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (36,894) 2,370,010 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (18,633) 12,280,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) 30,654 3,599,222 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 33,509 12,970,697 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 46,842 1,264,073 (1,778) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,991 1,264,073 (1,778) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,991 1,272,219 994 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,807) 3,035,827 (4,269) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 23,996 3,045,689 1,904 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,026) 507,680 (476) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,251 23,690,423 7,403 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 221,303 1,391,466 435 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 11,566 1,379,569 1,293 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,956) 13,943,500 (34,859) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (80,352) 8,026,476 33,862 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 143,499 34,027,852 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (208,968) 6,947,334 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (42,664) 13,954,815 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (85,698) 7,369,554 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (65,627) 5,448,233 (35,754) 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,674) 1,930,788 (15,989) 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools — 5,220,381 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 25,459 3,282,758 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (30,563) 8,813,265 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 42,981 Citibank, N.A. 1,230,198 (961) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,493 1,284,721 1,606 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,047) GBP 16,980,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 736,757 Credit Suisse International $6,485,349 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,421) 1,272,219 2,584 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (10,397) 1,264,073 198 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 11,967 Deutsche Bank AG 6,485,349 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,421) Goldman Sachs International 8,490,000 — 7/28/11 (0.685%) USA Non Revised Consumer Price Index- Urban (CPI-U) 223,198 8,490,000 — 7/29/11 (0.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) 217,630 8,490,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 220,975 7,020,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (85,554) 5,265,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (68,870) 4,636,422 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (43,166) 3,889,746 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 23,887 2,626,618 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 20,651 917,300 (1,290) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,390 8,856,688 9,687 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 65,298 7,690,969 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (71,614) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $— $2,805,000 3/20/12 285 bp $60,520 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (41,661) 4,680,000 12/20/19 (100 bp) 385,263 Ukraine (Government of), 7.65%, 6/11/13 B2 — 2,175,000 10/20/11 194 bp 2,885 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3 — 1,500,000 10/20/17 105 bp (15,404) Russian Federation, 7 1/2%, 3/31/30 — — 442,500 4/20/13 (112 bp) (4,622) United Mexican States, 7.5%, 4/8/33 Baa1 — 2,945,000 3/20/14 56 bp (9,110) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 935,000 9/20/13 715 bp 190,119 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 477 bp 110,153 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 535 bp 128,587 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2 — EUR 815,000 3/20/13 680 bp (584,415) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (124,616) $6,042,000 6/20/16 500 bp 106,698 Republic of Argentina, 8.28%, 12/31/33 B3 — 1,385,000 6/20/14 235 bp (105,738) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 225,000 9/20/13 276 bp 11,469 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 2,340,000 11/20/11 (170 bp) (531) Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1 — 2,360,500 3/20/12 44 bp 1,537 Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 1,570,000 10/20/12 339 bp (103,832) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at April 30, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations ARS Argentine Peso BRL Brazilian Real CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $910,565,595. (b) The aggregate identified cost on a tax basis is $1,064,816,627, resulting in gross unrealized appreciation and depreciation of $38,289,411 and $26,595,077, respectively, or net unrealized appreciation of $11,694,334. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $52,746 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $512,902,796 and $459,615,130, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $594,822,775 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” The fund had an average number of contracts of approximately 4,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $588,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $1,638,900,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $492,200,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $211,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,268,300,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,419,014 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $73,457,330 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $69,764,954. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $72,128 $— $1,120 Energy — — 4,141 Total common stocks — Asset-backed securities — 116,246,824 2,890,471 Convertible bonds and notes — 2,628,494 1,106 Convertible preferred stocks — 449,113 — Corporate bonds and notes — 269,660,815 33,190 Foreign government bonds and notes — 77,064,914 — Mortgage-backed securities — 232,241,037 3,731,287 Preferred stocks — 798,683 — Purchased options outstanding — 1,411,641 — Senior loans — 28,293,981 — U.S. Government and Agency Mortgage Obligations — 134,824,096 — Warrants — 2,018 67,892 Short-term investments 56,515,318 149,572,692 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(866,330) $— Futures contracts 2,769,547 Written options (58,431,185) TBA sale commitments (48,853,514) Interest rate swap contracts (12,803,338) Total return swap contracts 1,033,645 Credit default contracts 339,856 Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,163,508 $823,652 Foreign exchange contracts 9,851,617 10,717,947 Equity contracts 69,910 — Interest rate contracts 38,745,432 104,765,122 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
